UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

 

COLLISION COMMUNICATIONS, INC.,

Plaintiff,
C.A. No. 1:19-cv-12251-ADB

Vv.

NOKIA SOLUTIONS AND NETWORKS
OY,

Defendant.

i a eae ae ae

 

FED. R. CIV. P. 7.1 DISCLOSURE STATEMENT

Pursuant to FED. R. CIV. P. 7.1, Plaintiff Collision Communications states that it is a
privately owned corporation, that it has no parent corporation, and that no publicly held
corporation, owns 10% or more of its stock.

Respectfully submitted,

COLLISION COMMUNICATIONS,

/s/ Tyler Chapman
Tyler E. Chapman (BBO # 637852)
tchapman@toddweld.com
Maria Davis (BBO # 675447)
mdavis@toddweld.com
Tara D. Dunn (BBO # 699329)
tdunn@toddweld.com
Todd & Weld LLP
One Federal Street
Boston, MA 02110
Tel: 617-720-2626

Dated: February 5, 2020

CERTIFICATE OF SERVICE

I, Tyler E. Chapman, hereby certify that this document has been filed through the ECF
system and will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF) and paper copies will be sent to those indicated as non-registered

participants on February 5, 2020.
/s/ Tyler E. Chapman
Tyler E. Chapman
